DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/21 has been entered.
 Previously Indicated Allowable Subject Matter
 	The indicated allowability of claims 11-13 and 16 is withdrawn in view of the newly discovered reference(s) to Tucker (US 2010/0182100).  Rejections based on the newly cited reference(s) follow.
Response to Arguments
 	Applicant’s amendment on 9/27/21 has removed the previous § 112 rejections.
 	Applicant’s arguments with respect to claim 1 have been considered but do not take into account the new grounds of rejections in view of Tucker (US 2010/0182100), which is introduced to teach the claimed switching of the capacitor network as detailed below. Applicant’s arguments with respect to claim(s) 25-26 have been considered but are moot because the new grounds of rejection does not rely on the reference Dillig. 
Claim Rejections - 35 USC § 101  and § 115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.

The present application sets forth the incorrect inventorship because of the similarity between the claimed and disclosed inventions with application 16965862 which does not name a common inventor.
 	Claims 1-9, 11-16 and 20-25 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship since the similarities of the two specification, claims, drawings and joint research agreement make evident there was a common inventor. Examiner notes OPLA approved the appropriateness of the § 115 on 11/15/2021.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	Claim 1 requires an apparatus comprising a leakage current compensator which is contradicted in line 15 which further requires said leakage current compensator is installed in a device upstream of said apparatus. Since the leakage current compensator is defined as being comprised in the apparatus, it is unclear how the apparatus could be installed upstream of itself. 
 	Claim 1, line 20, requires said leakage current compensator is integrated into said apparatus, but the leakage compensator is already comprised in the apparatus making it unclear how an internal component of the apparatus could not be integrated into the apparatus.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	
s 1-5, 8-9, 11-13, 15-16, 20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581) and further in view of Tucker (US 2010/0182100).
 	With respect to claim 1, Sakai discloses an apparatus (Fig. 2 41-46) for the production of foods [intended use not given full patentable weight, see MPEP 2111.02 II], comprising: a load circuit (Fig. 2 41-42,44-46) that generates a leakage current; a frequency converter (Fig. 2 41-42,44); a motor (Fig. 2 46); a leakage current compensator (Fig. 2 43) with a device (Fig. 2 1) for detecting said leakage current (Fig. 1 -J2 detected at J1); and a device (Fig. 1 2,3,6,8) for generating a compensation current (Fig. 1 J3) that is directed opposite to said leakage current and is superimposed with said leakage current, such that said leakage current is reduced (Fig. 2 J2); 
and said leakage compensator (Fig. 2 43) is integrated into said apparatus (Fig. 2 41-46) and is supplied (see for instance Fig. 6 30) via a separate auxiliary power supply (Fig. 1 supplies 3a,3b), wherein said leakage current compensator comprises an amplifier (Fig. 1 3) and a capacitor network (Fig. 1 21-23). Sakai remains silent as to an EMC filter; a motor cable; and wherein said apparatus can be unplugged. However, it was well known to implement such features as EMC filters, motor cables, and a plug in an apparatus. 
 	Rosen discloses an apparatus (Fig. 1 100) comprising an EMC filter (Fig. 1 101); a motor cable; and said apparatus can be unplugged (Fig. 1 110). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement 


 	With respect to claim 2, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 1, wherein said leakage current is eliminated (paragraph 41).  	With respect to claim 3, Sakai in view of Rosen and Tucker make obvious the 

 	With respect to claim 8, Sakai in view of Rosen and Youkouchi makes obvious the apparatus according to claim 4, wherein said apparatus further comprises said plug (in combination, plug 110 of Rosen between 40 and 43 of Sakai) connected to said leakage current compensator by way of an outlet.  	With respect to claim 9, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 8, wherein a power supply of said leakage current compensator is effected via a power supply of said apparatus (such as in Fig. 6 30). 


 	With respect to claim 12, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 11, wherein said delay device is optionally configured such that said capacitor network is switched on only when all phases of said plug have contacted when said apparatus is plugged in [delay for sufficient time to allow each plug to contact, such as by waiting until or just before start of the apparatus to close the switch].  	With respect to claim 13, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 12 as set forth above. While the references remain silent as to moving the apparatus, it was well known at the time of filing of the invention to move an apparatus, that is, to make an apparatus movable. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus is movable, in order to facilitate maintenance of the apparatus.

 	With respect to claim 15, Sakai discloses a method for the production of foods [intended use not given full patentable weight, see MPEP 2111.02 II ] with an apparatus 
 	Rosen discloses an apparatus (Fig. 1 100) that can be unplugged (Fig. 1 110). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus can be unplugged in order to improve the portability of the apparatus.
 	Sakai also remains silent as to switching on the capacitor network. It was well known at the time of filing of the invention to connect or disconnect a capacitor network. Tucker discloses wherein a capacitor network (Fig. 3 420) is switched on (Fig. 3 420) only after a delay (Fig. 3 450 power up delays turning on 420) in order to reduce inrush current (paragraph 27) and prevent an RCD from tripping (paragraph 56) and a leakage current compensator (Fig. 3 460) is integrated into said apparatus and is supplied via a separate auxiliary power (Fig. 3 450) supply. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the capacitor network is switched on only when all phases of a plug of said apparatus have contacted when said apparatus is plugged in, such as by waiting a sufficient delay time to power up the auxiliary power supply to open the switch, and a leakage current compensator is integrated into said apparatus and is supplied via a separate auxiliary power supply in order to prevent the breaker from nuisance tripping at power up.

 	With respect to claim 16, Sakai in view of Rosen and Tucker make obvious the method as set forth above. See claim 11 for additional details.
 	 	With respect to claim 20, Sakai in view of Rosen and Tucker make obvious the method according to claim 15, wherein said apparatus is supplied with voltage via a three-phase mains (Fig. 1 40) with three phases, further comprising: detecting (Fig. 1 1) a current (Fig. 1 J1) in the three phases; feeding corresponding signals to an amplifier (Fig. 1 3,6,8,14) comprising an evaluation unit (Fig. 1 14); determining, with the evaluation unit, a respective leakage current (Fig. 1 J1) by subtraction (Fig. 1 ground minus V1); and generating, with the evaluation unit, a compensation current (Fig.1 J3) which is fed via a capacitor network (Fig. 1 21-23) to at least one of the three phases (Fig.1 R,S,T).

 	With respect to claim 22, Sakai in view of Rosen and Tucker make obvious the method according to claim 20, wherein the compensation current is fed to all three phases (Fig. 1 R,S,T).


 	With respect to claim 24, Sakai in view of Rosen and Tucker make obvious the method as set forth above. See claim 2 for additional details.

 	Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581), Tucker (US 2010/0182100) and further in view of Ishikawa (JP 2009-148045).
 	With respect to claim 6, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 4, and remain silent as to implementing a ground fault interrupter.
 	Ishikawa discloses wherein a leakage current compensator (Fig. 1 11-14) is arranged between a ground fault interrupter (Fig. 1 8) and an EMC filter (Fig. 1 9-10). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said leakage current compensator is arranged between a ground fault interrupter and said EMC filter, in order to protect the apparatus from ground faults.
.
 	 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581), Tucker (JP 2005-184074) and further in view of Schrader (US 2014/0333402).
 	With respect to claim 7, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 1, and remain silent as to the application. Schaeffer discloses wherein the apparatus comprises a stuffing machine for the production of sausages (paragraph 26). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the apparatus comprises a stuffing machine for the production of sausages in order to provide high EMC and low leakage current in a stuffing machine. 	With respect to claim 14, Sakai in view of Rosen and Tucker make obvious the apparatus according to claim 1, but do not specify the application of the apparatus. 
 	Schrader discloses wherein said apparatus is at least one apparatus from the following group: a stuffing machine, a clipper, a spooling unit, a driven suspension unit, a cutter, a separation unit, a grouping unit, a conveyor belt, a charging system, and a packaging machine for food products (paragraph 24). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said apparatus is at least one apparatus from the following group: a stuffing machine, a clipper, a spooling unit, a driven suspension unit, a cutter, a separation unit, a grouping . 

 	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2013/0147419) in view of Rosen (US 2020/0052581) and further in view of Ishikawa (JP 2009-148045).
 	With respect to claim 25, Sakai discloses an apparatus (Fig. 2 41-46) for the production of foods [intended use not given full patentable weight, see MPEP 2111.02 II], comprising: a load circuit (Fig. 2 41-42,44-46) that generates a leakage current; a frequency converter (Fig. 2 41-42,44); a motor (Fig. 2 46); a leakage current compensator (Fig. 2 43) with a device (Fig. 2 1) for detecting said leakage current (Fig. 1 -J2 detected at J1); and a device (Fig. 1 2,3,6,8) for generating a compensation current (Fig. 1 J3) that is directed opposite to said leakage current and is superimposed with said leakage current, such that said leakage current is reduced (Fig. 2 J2); 
and said leakage compensator (Fig. 2 43) is integrated into said apparatus (Fig. 2 41-46) and is supplied (see for instance Fig. 6 30) via a separate auxiliary power supply (Fig. 1 supplies 3a,3b). Sakai remains silent as to an EMC filter; a motor cable; and wherein said apparatus can be unplugged. However, it was well known to implement such features as EMC filters, motor cables, and a plug in an apparatus. 
 	Rosen discloses an apparatus (Fig. 1 100) comprising an EMC filter (Fig. 1 101); a motor cable; and said apparatus can be unplugged (Fig. 1 110). It would have been 
an EMC filter in order to reduce emissions and improve emissions compatibility, to implement a motor cable in order to provide a convenient capability to connect and disconnect the motor; and to implement wherein said apparatus can be unplugged in order to improve portability.
 	Sakai also remains silent as to use of a ground fault interrupter. The use of ground fault interrupters for protection from ground faults was well known at the time of filing of the invention.
 	Ishikawa discloses wherein a leakage current compensator (Fig. 1 11-14) is arranged between a ground fault interrupter (Fig. 1 8) and an EMC filter (Fig. 1 9-10). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein said leakage current compensator is arranged between a ground fault interrupter and said EMC filter, in order to protect the apparatus from ground faults.

 	With respect to claim 26, Sakai in view of Rosen and Ishikawa make obvious the method as set forth above. See claim 25 for additional details. 
Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
 	Claims 1-2, 4, 8, 11-13, 15-16, 21, 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 24-25, 27 and 29-31 of co-pending Application No. 16/965,862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because such features as the EMC filter, frequency converter, motor, motor cable, leakage current compensator and device for generating a compensation current (compensation current generator) are claimed, as well as the delay device, leakage current compensator integrated, unplugging the device, amplifier and capacitor, multiphase system, delaying until the device is plugged and phases contacted, as well as the separate auxiliary voltage supply, and in such a way that the leakage current is substantially eliminated. While the capacitor network switched on when all phases of a plug of said apparatus have contacted when said apparatus is plugged in is not explicitly claimed, the recited delaying the compensation current until the device is plugged in would have been obvious to implement with a switch. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a load circuit in order to be operated, an ability to unplug to improve portability or to install the leakage current compensator upstream in order to filter the AC supply, and to provide a plug that connects through an outlet. 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Youkouchi (JP 2005-184074) and Yu (US 20200373830) disclose disconnection of the X capacitors.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/HARRY R BEHM/Primary Examiner, Art Unit 2839